EXHIBIT Delaware The First State I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF AMENDMENT OF "APEXTALK, INC.", CHANGING ITS NAME FROM "APEXTALK, INC." TO "APEXTALK HOLDINGS, INC.", FILED IN THIS OFFICE ON THE THIRTEENTH DAY OF NOVEMBER, A,D. 2007, AT1:37 O'CLOCK P,M. A FILED COPY OF THIS CERTIFICATE HAS BEEN FORWARDED TO THE NEW CASTLE COUNTY RECORDER OF DEEDS. 4454121 8100 071216536 /s/ Harriet Smith Windsor Harriet Smith Windsor, Secretary of State AUTHENTICATION: 6155001 DATE: 11-13-07 State of Delaware Secretary, of State Division of Corporations Delivered 01:40 PM 11/13/2007 FILED 01:37 PM 11/13/2007 SRV 071216536-4454121 FILE CERTIFICATION OF AMENDMENT OF CERTIFICATE OF INCORPORATION OF APEXTALK, INC. Pursuant to Section 242 of the General Corpotation Law of the State of Delaware The undersigned, pursuant to the provisions of the General Corporation Law of the State of Delaware, do hereby certify and sot forth as fbliows: FIRST:The name of the corporation Is Apextalk, Inc. SECOND:The amendment to the Certificate of Incorporation to be effected hereby is as follows; Article First of the Certificate of Incorporation, relating to the Name of the corporation is amended to read as follows: "FIRST: The name of the corporation Is Apextalk Holdings Inc. THIRD:The amendment effected herein was authorized by the affirmative vote of the holders of a majority of the outstanding shares entitled to vote thereon at a meeting of sharoholdets pursuant to Section 242 of the General Corporation Law of the State of Delaware. FOURTH:The capital of the corporation will not be reduced under or by reason of this amendment. IN WITNESS WHEREOF, I have hereunto set my hand and seal this 12th day of November A.D 2007, By: /s/ George Ma Name: George Ma Title: President Delaware The First State I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY CERTIFY "APEXTALK HOLDINGS, INC." IS DULY INCORPORATED UNDER THE LAWS OF THE STATE OF DELAWARE AND IS IN GOOD STANDING AND HAS A LEGAL CORPORATE EXISTENCE SO FAR AS THE RECORDS OF THIS OFFICE SHOW, AS OF THE THIRTEENTH DAY OF NOVEMBER, A.D. 2007. AND I DO HEREBY FURTHER CERTIFY THAT THE SAID "APEXTALK HOLDINGS, INC." WAS INCORPORATED ON THE SEVENTH DAY OF NOVEMBER A.D. 2007 AND I DO HEREBY FURTHER CERTIFY THAT THE FRANCHISE TAXES HAVE NOT BEEN ASSESSED TO DATE. 4454121 8300 071219093 /s/ Harriet Smith Windsor Harriet Smith Windsor, Secretary of State AUTHENTICATION: 6156668 DATE: 11-13-07 State of Delaware Secretary, of State Division of Corporations Delivered 08:05 PM 11/07/2007 FILED 07:54 PM 11/07/2007 SRV 071202503-4454121 FILE CERTIFICATE OF INCORPORATION OF Apextalk, Inc. FIRST:The name of the corporation Is Apextalk, Inc. SECOND:Its registered office and place of business in the State of Delaware is to be located at 3500 South Dupont Highway, Dover, DE. 19901, in the county of Kent.
